EXHIBIT 10.1



 

FIFTH MODIFICATION AGREEMENT

FOR

PRODUCTION SHARING CONTRACT

FOR

THE EXPLOITATION OF COALBED METHANE RESOURCES

FOR THE SHOUYANG AREA

IN SHANXI PROVINCE, QINSHUI BASIN,

THE PEOPLE'S REPUBLIC OF CHINA

 

THIS MODIFICATION AGREEMENT (“Modification Agreement”) is made and entered into
on this the 26th day of April, 2012, by and between China United Coalbed Methane
Corporation Ltd. (“CUCBM”), a company organized and existing under the laws of
the People’s Republic of China, having its headquarters domiciled in Beijing,
the People’s Republic of China; and Far East Energy (Bermuda), Ltd., a company
organized and existing under the laws of Bermuda, having its headquarters
domiciled in Houston, Texas, USA (“FEEB”). The companies named above, and their
respective successors and assignees (if any), may sometimes individually be
referred to as “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, CUCBM and Phillips China Inc, predecessor in interest to ConocoPhillips
China Inc. (“CPCI”), entered into that certain Production Sharing Contract for
the Exploitation of Coalbed Methane Resources for the Shouyang Area in Shanxi
Province, Qinshui Basin, the People’s Republic of China, dated April 16, 2002
(as amended, the “Contract”). The Contract was approved by the Ministry of
Foreign Trade and Economic Cooperation, predecessor to the Ministry of Commerce
of the People’s Republic of China (the “MOFCOM”), on June 28, 2002;

 

1

 

WHEREAS, with the consent and approval of CUCBM and the Ministry of Commerce of
the People’s Republic of China, dated March 22, 2004, CPCI assigned to Far East
Energy Corporation (“FEEC”) a net, undivided seventy percent (70%) participating
interest in, to, and under the Contract and all rights of operatorship
thereunder pursuant to that certain Assignment Agreement dated June 17, 2003 by
and between FEEC and CPCI;

 

WHEREAS, with the consent and approval of CUCBM and the Ministry of Commerce of
the People’s Republic of China, dated April 30, 2006, FEEC assigned to FEEB,
FEEC’s wholly-owned subsidiary, one hundred percent (100%) of its Participating
Interest in, to and under the Contract and all of it its rights of operatorship
thereunder pursuant to that certain Amendment Agreement dated June 27, 2005, by
and between FEEC and FEEB;

 

WHEREAS, CPCI and FEEB entered into that certain Shouyang Farmout Agreement,
dated June 17, 2003 (the “Farmout Agreement”), pursuant to which FEEB obtained
the right to acquire CPCI’s retained net, undivided thirty percent (30%)
participating interest in, to and under the Contract (“CPCI Interest”). In
connection with the Farmout Agreement, FEEB and CPCI executed that certain
Assignment Agreement dated January 31, 2007 (the “FEEB/CPCI Assignment
Agreement”), whereby CPCI assigned the CPCI Interest to FEEB;

 

WHEREAS, on January 31, 2007, CUCBM approved the FEEB/CPCI Assignment Agreement;

 

WHEREAS, on June 26, 2007, CUCBM and the Ministry of Commerce of the People’s
Republic of China provided their consent and approval to amend the Contract to
provide for an extension of the exploration period from July 1, 2007, to June
30, 2009 as provided in Article 4.2 of the Contract, and to provide for
additional modifications. The terms of the approved amendments to the Contract
were set forth in that certain Modification Agreement dated April 24, 2007, by
and between CUCBM and FEEB;

 

WHEREAS, on August 20, 2009, CUCBM and the Ministry of Commerce of the People’s
Republic of China provided their consent and approval to amend the Contract to
provide for an extension of the exploration period from July 1, 2009, to June
30, 2011 as provided in Article 4.2 of the Contract, and to provide for
additional modifications;

 

2

 

WHEREAS, the stated exploration period of the Contract, as provided in Article
4.2 of the Contract, expires on June 30, 2011; however CUCBM and FEEB agree that
on the Fifth Modification Effective Date the exploration period of the Contract
be extended from July 1, 2011 to June 30, 2015 for Area A and B and from July 1,
2011 to June 30, 2013 for Area C. Area A, B and C (See the provision in Article
3.1 of this Modification Agreement) are set forth and defined in Annex I; and

 

WHEREAS, in consideration for, and subject to, the various agreements of the
Parties contained herein, on the Fifth Modification Effective Date (as defined
below), FEEB shall relinquish two hundred sixty nine point two (269.2) sq. km.
identified in Annex II (the “Relinquished Area”), which, after relinquishment,
shall no longer be deemed to be in the Contract Area.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree to modify the
Contract as follows:

 

1.Article 1.3 of the Contract is hereby deleted and replaced with the following:

 

1.3 "Coalbed Methane Discovery" or "CBM Discovery": means a potential Coalbed
Methane reservoir, which, in accordance with Article 11 of the Contract, is
worth further evaluation by exploration after it has been verified by
exploration within the Contract Area that there are three wells or more and each
well's production and the distance between the wells have met the Standard for
National Coalbed Methane Resource Reserves.

 

2.Article 1.4 of the Contract is hereby deleted and replaced with the following:

 

1.4 "Coalbed Methane Field" or "CBM Field": means an accumulation of Coalbed
Methane within the Contract Area which already contains a Coalbed Methane
Discovery or for which it has been decided to proceed with development. The
accumulation may be bounded by but not limited to geologic structures such as
fault blocks, coal discontinuities or topographical features. Coalbed Methane
Fields may also be designated as areas of similar geologic characteristics
including but not limited to coal thickness, drill depths, and gas content.

 

3

 

3.Article 1.7 of the Contract is hereby deleted and replaced with the following:

 

1.7 "Exploration Operations": means all activities and operations (a) carried
out for the purpose of discovering and evaluating Coalbed Methane bearing areas
by means of geological, geophysical, geochemical and other methods including
exploratory wells; (b) undertaken to obtain verified reserves of any Coalbed
Methane reservoir and to prepare for development work in an area in which
Coalbed Methane has been discovered, including core drilling, modeling, area
selection, feasibility studies, Pilot Testing (including trial production), and
formulation of the Overall Development Program; and (c) related to all such
operations including negotiation and signing of long term transportation and
sales contracts.

 

4.Article 1.20 of the Contract shall be amended to read:

 

1.20 "Pilot Test": means carrying out trial CBM production of a certain scale
within a Coalbed Methane Discovery area.

 

5.Article 3.1 of the Contract is hereby deleted and replaced with the following:

 

3.1 After the Fifth Modification Effective Date, the Contract Area shall cover a
total of one thousand six hundred and ninety three point six (1693.6) sq. km,
consisting of three separate but contiguous areas (identified as Area A, Area B
and Area C), as specified and delineated by the geographic locations and the
coordinates of the connecting points of the boundary lines shown on Annex I
attached hereto.

 

The said total area of the Contract Area shall be reduced in accordance with
Articles 4, 5, and 11 hereof.

 

Associated with the Contract Area and included in the grants of rights to
Contractor hereunder will be a one or more pipeline rights-of-way, from the
Contract Area to one or more interconnection or Delivery Points.

 

6.The phrase in Article 4.2 of the Contract that reads “The exploration period,
beginning on the Date of Commencement of the Implementation of the Contract,
shall be divided into three (3) phases and shall consist of nine (9) consecutive
Contract Years” shall be modified to read: “The exploration period applicable to
Area A and Area B, beginning on the Date of Commencement of the Implementation
of the Contract, shall be divided into three (3) phases and shall consist of
thirteen (13) consecutive Contract Years; the exploration period applicable to
Area C, beginning on the Date of Commencement of the Implementation of the
Contract, shall be divided into three (3) phases and shall consist of eleven
(11) consecutive Contract Years.”

 

4

 

7.The phrase in Article 4.2 of the Contract that reads “the third phase of six
(6) Contract Years (the fourth Contract Year through the ninth Contract Year)
for Pilot Development” shall be modified to read: “in Area A and Area B the
third phase of ten (10) Contract Years (the fourth Contract Year through the
thirteenth Contract Year) for Pilot Test as well as compilation of a CBM
reserves report and an Overall Development Program; and in Area C the third
phase of eight (8) Contract Years (the fourth Contract Year through the eleventh
Contract Year) for Pilot Test as well as compilation of a CBM reserves report
and an Overall Development Program.”

 

8.Article 4.3 of the Contract is hereby deleted and replaced with the following:

 

4.3 Subject to the terms of the Contract, the exploration period described in
Article 4.2 will not be extended unless the Parties agree otherwise; provided,
that upon the expiration of the exploration period, the exploration period of
the following area will be extended (a) CBM proved reserves areas which have
been submitted to the Oil and Gas Reserve Evaluation Office of the Ministry of
Land and Resources of the People’s Republic of China for approval, (b) proved
reserves areas which have been preliminarily approved by the Oil and Gas Reserve
Evaluation Office of Ministry of Land and Resources of the People’s Republic of
China and awaiting approval by the Ministry of Land and Resources of the
People’s Republic of China, (c) areas awaiting the approval of the Overall
Development Program and/or Production Area, and/or (d) areas for which a
reserves report has been submitted by Contractor to CUCBM that reasonably
complies with Chinese CBM proven reserves standards and forwarded by CUCBM to
the Oil and Gas Reserve Evaluation Office of the Ministry of Land and Resources
of the People’s Republic of China for approval (if CUCBM fails to submit said
report to the Oil and Gas Reserve Evaluation Office of the Ministry of Land and
Resources of the People’s Republic of China within 90 days of receipt from
Contractor, the report will be deemed submitted to the Oil and Gas Reserve
Evaluation Office of the Ministry of Land and Resources of the People’s Republic
of China).

 

5

 

9.Article 5.1 of the Contract is hereby deleted and replaced with the following:

 

5.1 The Contractor shall relinquish a portion or portions of the Contract Area
in accordance with the following provisions:

 

5.1.1 On June 30, 2013, Contractor shall select acreage to relinquish within the
original Contract Area that is equal to the lesser of:

 

a) 25% of the original Contract Area; or

 

b) the entire Contract Area, except for any (a) Development Area, (b) CBM proved
reserves areas which have been submitted to the Oil and Gas Reserve Evaluation
Office of the Ministry of Land and Resources of the People’s Republic of China
for approval, (c) proved reserves areas which have been preliminarily approved
by the Oil and Gas Reserve Evaluation Office of Ministry of Land and Resources
of the People’s Republic of China and awaiting approval by the Ministry of Land
and Resources of the People’s Republic of China, (d) areas awaiting the approval
of the Overall Development Program and/or Production Area, (e) areas for which a
reserves report has been submitted by Contractor to CUCBM that reasonably
complies with Chinese CBM proven reserves standards and forwarded by CUCBM to
the Oil and Gas Reserve Evaluation Office of the Ministry of Land and Resources
of the People’s Republic of China for approval (if CUCBM fails to submit said
report to the Oil and Gas Reserve Evaluation Office of the Ministry of Land and
Resources of the People’s Republic of China within 90 days of receipt from
Contractor, the report will be deemed submitted to the Oil and Gas Reserve
Evaluation Office of the Ministry of Land and Resources of the People’s Republic
of China), and/or (f) unless otherwise agreed by the Parties; or

 

c) Area C of the Contract Area, which shall fully satisfy all relinquishment
obligations for 2013.

 

5.1.2 On June 30, 2015, Contractor shall relinquish the remaining Contract Area,
except for any (a) Development Area, (b) CBM proved reserves areas which have
been submitted to the Oil and Gas Reserve Evaluation Office of the Ministry of
Land and Resources of the People’s Republic of China for approval, (c) proved
reserves areas which have been preliminarily approved by the Oil and Gas Reserve
Evaluation Office of the Ministry of Land and Resources of the People’s Republic
of China and awaiting approval by the Ministry of Land and Resources of the
People’s Republic of China, (d) areas awaiting the approval of the Overall
Development Program and/or Production Area, (e) areas for which a reserves
report has been submitted by Contractor to CUCBM that reasonably complies with
Chinese CBM proven reserves standards and forwarded by CUCBM to the Oil and Gas
Reserve Evaluation Office of Land and Resources of the People’s Republic of
China for approval (if CUCBM fails to submit said report to the Oil and Gas
Reserve Evaluation Office of the Ministry of Land and Resources of the People’s
Republic of China within 90 days of receipt from Contractor, the report will be
deemed submitted to the Oil and Gas Reserve Evaluation Office of the Ministry of
Land and Resources of the People’s Republic of China), and/or (f) unless
otherwise agreed by the Parties.

 

6

 

5.1.3 In implementing Articles 5.1.1 and 5.1.2 hereof, any Production Area
and/or Development Area and/or pending CBM proved reserves areas which have been
submitted or deemed to have been submitted to the Oil and Gas Reserve Evaluation
Office of Ministry of Land and Resources of the People’s Republic of China,
areas for which a reserves report has been submitted by Contractor to CUCBM that
reasonably complies with Chinese CBM proven reserves standards, the CBM proved
reserves areas which have been preliminarily approved by the Oil and Gas Reserve
Evaluation Office of Ministry of Land and Resources of the People’s Republic of
China and awaiting approval by the Ministry of Land and Resources of the
People’s Republic of China, and any area included in an Overall Development
Program awaiting approval, shall not be relinquished.

 

5.1.4 At the expiration of the production period or any extension thereof, any
Coalbed Methane Field within the Contract Area as specified in Article 4.5
hereof, such Coalbed Methane Field shall be excluded from the Contract Area.

 

10.Article 6.2.3 and 6.2.4 of the Contract is hereby deleted and replaced with
the following:

 

6.2.3 During the third phase of the exploration period, the Contractor shall:

 

(a) with respect to Area A:

 

Contractor shall use its reasonable efforts to complete the compilation of
Overall Development Program in accordance with applicable law;

 

7

 

(b) with respect to Areas B and C:

 

from July 1, 2011 to June 30, 2013, drill at least twenty five (25) wells;
expending at least the U.S. dollar equivalent to sixty seven million
(67,000,000) RMB as its expected minimum exploration expenditures for such
Exploration Operations; provided, however, that the Parties agree and
acknowledge that expenses may be incurred in greater amounts in a particular
Calendar Year depending on the Contractor’s implementation of the exploration
program; and

 

(c) with respect to Area B:

 

from July 1, 2013 to June 30, 2015, drill at least thirteen (13) wells; if a
Coalbed Methane Field is discovered, then complete the compilation of a CBM
reserve report within the Coalbed Methane Discovery area that complies with
Chinese CBM proved reserve standards; expending at least the U.S. dollar
equivalent to thirty three million (33,000,000) RMB, as its expected minimum
exploration expenditures for such Exploration Operations; provided, however,
that the Parties agree and acknowledge that expenses may be incurred in greater
amounts in a particular Calendar Year depending on the Contractor’s
implementation of the exploration program.

 

6.2.4 The determination of whether the Contractor has fulfilled the minimum
exploration work commitment as stipulated in Articles 6.2.1, 6.2.2 and 6.2.3
herein shall be made on the basis of the number of the wells drilled and the
compilation of the reserves report for Coalbed Methane. In accordance with the
actual situation, horizontal wells may be regarded as a part of said minimum
work commitment for the purpose of replacing a certain number of wells, as
determined by the JMC.

 

11.Article 7.2.2 of the Contract is hereby deleted and replaced with the
following:

 

7.2.2 Examine and approve the Operator's Pilot Test Plan as well as budget
applicable to each Coalbed Methane Field;

 

12.Article 7.3 of the Contract is hereby deleted and replaced with the
following:

 

7.3 Decisions of JMC shall be made unanimously through consultation. All
decisions made unanimously shall be deemed as final, binding decisions and shall
be equally binding upon the Parties. When matters upon which agreement cannot be
reached arise, the Parties shall convene another meeting in an attempt to find a
new solution thereto on a timely basis, as is most favorable to moving forward
the exploration, development and production.

 

8

 

7.3.1 During the exploration period applicable to a Contract Area, the Parties
shall endeavour to reach agreement through consultation on exploration programs
and annual exploration Work Programs. If the Parties fail to reach agreement
through consultation within thirty (30) days of first being considered by the
JMC, the Contractor shall have the right to proceed with its proposal without
such agreement; provided that such proposal is in compliance with applicable CBM
regulations, laws and regulations regarding local coal mining operations,
national health, safety and environmental standards, and is otherwise not in
conflict with the relevant provisions in Articles 4, 5, and 6 hereof. Further,
if Contractor elects to proceed with such proposal over the objection of CUCBM,
then Contractor shall be liable for direct losses arising out of its gross
negligence or wilful misconduct that are incurred as a result of such proposal.

 

7.3.2 If it is considered by the chairman and/or the vice chairman or their
nominees that a matter requires urgent handling or may be decided without
convening a meeting, JMC may make decisions through facsimiles or the
circulation of documents. In an emergency or to protect human life or property,
the Operator may take such decisions as it deems reasonable and prudent without
prior consultation of the JMC; provided, that it reports to the JMC promptly
thereafter regarding such emergency and the actions taken in response thereto.

 

13.The following sentence shall be added to the end of Article 8.2:

 

“If CUCBM reasonably believes that any expatriate field employees of Operator
are not competent, Far East shall remove and replace such personnel within three
(3) months.

 

14.Article 8.3.11 of the Contract is hereby deleted and replaced with the
following:

 

8.3.11 To research and carry out a CBM transportation and market study. Costs
incurred to conduct and complete such CBM transportation and market study shall
be charged to the joint account and shall be recoverable costs under the terms
of this Contract.

 

9

 

15.Article 9.1.11 shall be added to the Contract:

 

9.1.11 Obtain any necessary governmental approvals, including submitting any
reserve reports that reasonably comply with Chinese CBM proven reserves
standards to the Oil and Gas Reserve Evaluation Office of the Ministry of Land
and Resources of the People’s Republic of China for approval and submitting any
Overall Development Program applications that reasonably comply with applicable
law to all necessary governmental agencies for approval.

 

16.Article 9.6 shall be added to the Contract:

 

9.6 When Operator has compiled a reserve report in accordance with Chinese CBM
regulations, CUCBM is responsible for submitting such CBM proved reserves report
to the relevant government authorities for approval.  When Operator has compiled
an Overall Development Program and relevant documents, CUCBM is responsible for
submitting such Overall Development Program to relevant government authorities
for approval.

 

17.The title of Article 11 shall be modified to “Article 11: Determination of
CBM Development” and the content of that Article is hereby deleted and replaced
with the following:

 

11.1 If any Coalbed Methane Discovery is made within the Contract Area, the
Operator shall promptly report such discovery to JMC. If JMC or Contractor makes
a decision that a Coalbed Methane Discovery is worthy of a Pilot Test, the
Operator shall submit to JMC a Pilot Test Work Program which shall include a CBM
Reserves Report compilation, plans for disposal of any CBM and/or Liquid
Hydrocarbons whether by sale, flaring or otherwise and a timetable for such
Coalbed Methane Discovery as soon as possible. Such Pilot Test Work Program
shall be prepared no later than sixty (60) days from the date of the aforesaid
decision made by JMC or Contractor. After the approval by JMC of the Pilot Test
Work Program, the Operator shall implement the operation as soon as possible
without unreasonable delay in accordance with the timetable set forth in the
approved Pilot Test Work Program.

 

11.2 After receipt of notice of proven reserves of a Coalbed Methane Field from
the Ministry of Land and Resources of the People's Republic of China, the
Contractor, as the Operator, shall prepare and submit to JMC an Overall
Development Program for such Coalbed Methane Discovery within a reasonable
amount of time determined by JMC. Upon receipt and approval of the Overall
Development Program, JMC shall immediately forward the Overall Development
Program to CUCBM. Within thirty (30) days of its receipt of the Overall
Development Program, CUCBM shall submit the Overall Development Program and
supplemental agreement to the competent authorities of the Chinese government
for review and approval. The Parties shall also negotiate and enter into a
mutually acceptable supplemental agreement in regard to the development of such
Coalbed Methane Field in a manner that shall not unreasonably interfere with the
planned expansion of coal mining operations in the relevant coal field. After
approval by the relevant Chinese governmental authority, such Overall
Development Program and any supplemental agreement shall be regarded as an
integrated part of the Contract.

 

10

 

11.3 Long-term CBM, CBM Products and Liquid Hydrocarbons transportation and
sales agreements shall be concluded prior to the completion of compilation of
Overall Development Program. Before the conclusion of the transportation and
sales agreements, both Parties shall use their best efforts to find suitable
counterparties for long-term CBM, CBM Products and Liquid Hydrocarbons
transportation and sales agreements, and try to conclude such transactions.

 

11.4 If JMC unanimously decides that a reserves report will not be prepared for
a particular Coalbed Methane Discovery, at the request of the Contractor, the
corresponding area covered by the Coalbed Methane Discovery may be retained in
the Contract Area during the exploration period. However, if, at the expiration
of the exploration period, the JMC still unanimously decides that a reserves
report will not be prepared for the aforesaid Coalbed Methane Discovery, the
area covered by such Coalbed Methane Discovery shall be excluded from the
Contract Area.

 

11.5 If the Contractor, prior to the expiration of the exploration period,
advises JMC in writing that it will not prepare a reserves report for a Coalbed
Methane Discovery, the Contractor shall be deemed to have waived its rights of
participation in the development of that Coalbed Methane Field, then CUCBM shall
have the right to solely develop such potential Coalbed Methane Field.

 

Before the expiration of the exploration period, if the Parties do not
unanimously approve the compilation of a reserves report for a particular
Coalbed Methane Discovery, Contractor may continue to compile the reserve report
in accordance with Chinese CBM reserves regulations and CUCBM shall assist
Contractor to submit the reserve report that meets Chinese proven reserves
standards. Within thirty (30) days of receipt of notice of proven reserves of a
Coalbed Methane Field from the Ministry of Land and Resources of the People’s
Republic of China, CUCBM will make its election to participate in accordance
with Article 2.4 hereof.

 

11

 

11.6 In this Article 11 those procedures which reference the Overall Development
Program should be applied analogously in the following circumstances: additional
development projects referring to the Overall Development Program designed
either to improve the production capability of the reservoir or to substantially
increase the recoverable reserves therefrom through additional investments. Any
extension of the production period of the Coalbed Methane Field due to such
additional development projects shall be subject to the related provision of
Article 4.5 hereof.

 

11.7 Notwithstanding the Date of Commencement of Commercial Production or
anything to the contrary herein, the allocation of the production from a Pilot
Test shall be governed by the principles set forth in Articles 12 and 13 hereof.

 

18.That portion of the second paragraph in Article 12.1.2 of the Contract that
reads “CUCBM shall notify the Contractor in writing of its decision of
non-participation or a specific lesser percentage of the participating interests
before the Pilot Development report is reviewed by JMC pursuant to Article 11.3
hereof” is hereby deleted and replaced with the following: “CUCBM shall make its
decision of non-participation or a specific lesser percentage of the
participating interests within thirty (30) days of receipt of notice of proven
reserves of a Coalbed Methane Field from the Ministry of Land and Resources of
the People's Republic of China as referred to in Articles 11.2 and 11.5 hereof.”

 

19.The following sentence shall be added to the end of Article 12.2.2:

 

“All exploration expenses incurred by Contractor related to the Relinquished
Area shall remain eligible for cost recovery.”

 

20.Article 13.2.2.2 (c) of the Contract is hereby modified with the following:
The Section reference to “Article 11.9” contained in the second line is amended
to read “Article 11.6.”

 

21.Article14.4.1 of the Contract is hereby deleted and replaced with the
following:

 

14.4.1 The price of various grades of the CBM and Liquid Hydrocarbons shall be
expressed as a FOB price at the Delivery Point. Determination of the CBM and
Liquid Hydrocarbons price shall be based on the actual free market price
received by the Parties; and

 

(1)Shall be determined each Calendar Quarter by CUCBM and each Party comprising
Contractor individually; and

 

(2)Shall be the volumetrically weighted average of the following components:

 

(i)In arm's length transactions the actual price received; and

 

12

 

(ii)For other than arm's length transactions, the fair market price taking into
account the prevailing market conditions.

 

The aforesaid price in arm's length transactions in this Article 14 refers to a
free market price at which a seller sells its CBM and/or Liquid Hydrocarbons to
a buyer who is independent of the seller, but excluding prices used in
government to government transactions or other fixed or controlled prices which
do not reflect the free market price, and excluding exchange or barter
transactions.

 

The price of the CBM and Liquid Hydrocarbons produced from the Contract Area
shall be determined based on general pricing principles prevailing
internationally taking into consideration such factors as the markets, quality
and quantity of the CBM and Liquid Hydrocarbons and the prices of alternate
non-subsidized energy resources agreed upon by the Parties with the objective of
the Parties being to obtain the best price possible.

 

The transportation costs to be used to determine the FOB price at the Delivery
Point shall be agreed to during the negotiation of the long-term sales and
purchase agreements and prior to the preparation and approval by the Parties of
an Overall Development Program. Such transportation costs shall be determined in
accordance with international petroleum and CBM industry practice and such
transportation costs will only apply to pipelines not owned under this Contract.

 

22.Article 14.6.5.4 of the Contract is hereby deleted and replaced with the
following:

 

14.6.5.4 Unless otherwise agreed by the Contractor, payments for CBM and Liquid
Hydrocarbons shall be made to the bank account designated by the Contractor,
either within or outside the People's Republic of China at the Contractor's
election. If CUCBM receives any such payments, they shall promptly pay them to
Contractor’s designated account.

 

23.The first sentence of Article 17.4 is hereby deleted and replaced with the
following:

 

The facilities constructed for the conduct of CBM Operations hereunder, whether
located within or outside the Contract Area, shall be used solely for the common
benefit of any and all CBM Fields within the Contract Area (“Common Facilities”)
for so long as any CBM Field in the Contract Area is utilizing any of the Common
Facilities.

 

13

 

24.Article 17.5 shall be added to the Contract as follows:

 

17.5 At the request of Contractor after the Fifth Modification Effective Date,
CUCBM shall promptly, at CUCBM’s expense, drill a parameter well within Area B,
in a location as determined by Contractor, nearby the P8 well existing on
October 14, 2011. The new parameter well shall be drilled to the same coal
seam(s) as the P8 well and CUCBM shall, at its expense, provide equivalent
coring, fracturing and other testing as conducted by Contractor on the P8 well;
and shall provide all data and a final, detailed written report on the new
parameter well to Contractor. For purposes of clarification, the new well shall
belong to Contractor. In connection with the foregoing, after the Fifth
Modification Effective Date, Contractor shall provide all data and any report in
its possession on the P8 well to CUCBM and the P8 well shall belong to CUCBM.

 

25.Article 25.2 of the Contract is hereby deleted and replaced with the
following:

 

25.2 Any dispute mentioned in Article 25.1 herein, including without limitation
disputes arising under Article 27.2, that has not been settled through such
consultation within sixty (60) days after the dispute arises shall be settled
through arbitration. If agreed upon by the Parties, such dispute shall be
referred to arbitration conducted by the China International Economic and Trade
Arbitration Commission (“CIETAC”) in accordance with the arbitration proceeding
rules thereof. If the Parties fail to reach an agreement on CIETAC arbitration
within sixty (60) days, after a Party has requested in writing that a dispute be
referred to arbitration, at the election of either Party, the dispute shall be
finally settled by arbitration in accordance with the rules of the Hong Kong
International Arbitration Centre (“HKIAC”) as at present in force. There shall
be three (3) arbitrators and the location of the arbitration shall be at HKIAC
in Hong Kong.

 

26.Article 26.6 of the Contract is hereby deleted and replaced with the
following:

 

26.6 If any Party to the Contract commits a material breach of the Contract, the
other Party to the Contract shall have the right to demand that such breach be
remedied within a reasonable period of time. If such breach is not remedied
satisfactorily within such period of time, the Party demanding remedy shall have
the right to terminate the Contract by giving ninety (90) days written notice to
the defaulting Party. However, no Party shall be deemed to have committed a
material breach in the performance of any provision of the Contract concerning
any dispute between CUCBM and the Contractor, until such time as all disputes
concerning such provision, including any contention that a Party is in material
breach, have been settled as provided in Article 25 hereof.

 

14

 

27.Article 3.1, second paragraph of Annex IV of the Contract is hereby deleted
and replaced with the following:

 

During the implementation of the CBM Operations, the Contractor shall be
responsible to keep in good order, all the data, information and samples
stipulated in Articles 2.1 and 2.2 hereof within the territory of the People's
Republic of China and shall furnish CUCBM in a timely manner with such data,
information and samples for use and turn them over to CUCBM within thirty (30)
days of receipt from its third party contractors.

 

Any contracts previously approved by the Parties relating to CBM Operations,
including any long term gas sales agreements (the “Shouyang Contracts”), will be
used solely for the common benefit of any and all Coalbed Methane Fields within
the Contract Area.

 

This Modification Agreement shall be written in both Chinese and English in
accordance with the provisions of Article 28.1 of the Contract, and both
versions shall have equal force and effect.

 

As a supplementary document to the Contract, this Modification Agreement shall
be an integral part of the Contract. The Modification Agreement shall be
effective from the date it is approved by the Ministry of Commerce of the
People’s Republic of China (the “Fifth Modification Effective Date”).

 

The Contract is a valid and binding agreement of the Parties and is in full
force and effect without any change, except as expressly set forth herein.

 

All capitalized terms used herein and not otherwise defined herein shall have
the meaning assigned to such terms in the Contract.

 

 

15

 

IN WITNESS WHEREOF, this Modification Agreement is signed in Beijing by the
authorized representatives of each Party hereto.

 

 

CHINA UNITED COALBED METHANE CORPORATION, LTD.

 

By:/s/ Fu Xiaokang                   

Name:Fu Xiaokang                        

Title:Assistant to the President

 

FAR EAST ENERGY (BERMUDA), LTD.

 

By:/s/ Michael R. McElwrath  

Name:Michael R. McElwrath        

Title:Chairman                               

 

16

 

Annex I

[image_001.jpg]

Coordinates of the Connecting Points of Area A

No. Longitude latitude No. Longitude latitude 1 112°57′15″ 37°55′00″ 5
113°03′00″ 37°50′45″ 2 113°05′15″ 37°55′00″ 6 112°54′45″ 37°50′45″ 3 113°05′15″
37°51′45″ 7 112°54′45″ 37°52′45″ 4 113°03′00″ 37°51′45″ 8 112°57′15″ 37°52′45″

 

17

 

 

Coordinates of Connecting Points of Area B

No. Longitude latitude No. Longitude latitude 1 112°49′00″ 37°55′00″ 14
113°15′00″ 37°40′00″ 2 112°57′15 37°55′00″ 15 113°15′00″ 37°30′00″ 3 112°57′15
37°52′45″ 16 113°07′15″ 37°30′00″ 4 112°54′45 37°52′45″ 17 113°07′15″ 37°35′30″
5 112°54′45 37°50′45″ 18 113°00′00″ 37°35′30″ 6 113°00′30″ 37°50′45″ 19
113°00′00″ 37°40′00″ 7 113°00′30″ 37°45′45″ 20 112°57′00″ 37°40′00″ 8 113°11′15
37°45′45″ 21 112°57′00″ 37°43′45″ 9 113°11′15 37°52′15″ 22 112°49′00″ 37°43′45″
10 113°18′00″ 37°52′15″ 23 112°49′00″ 37°51′42″ 11 113°18′00″ 37°49′00″ 24
112°49′30″ 37°51′42″ 12 113°21′00″ 37°49′00″ 25 112°49′30″ 37°52′37″ 13
113°21′00″ 37°40′00″ 26 112°49′00″ 37°52′37″

 

Coordinates of Connecting Points of Area C

No. Longitude Latitude 1 112°49′00″ 37°43′45″ 2 112°57′00″ 37°43′45″ 3
112°57′00″ 37°40′00″ 4 113°00′00″ 37°40′00″ 5 113°00′00″ 37°35′30″ 6 113°07′15″
37°35′30″ 7 113°07′15″ 37°30′00″ 8 112°49′00″ 37°30′00″

 

18

 

Annex II

[image_002.jpg]

Relinquished Area (269.2 sq. km)

No. Longitude Latitude 1 113°05′15″ 37°55′00″ 2 113°18′00″ 37°55′00″ 3
113°18′00″ 37°53′26″ 4 113°17′10″ 37°53′26″ 5 113°17′10″ 37°52′15″ 6 113°11′15″
37°52′15″ 7 113°11′15″ 37°45′45″ 8 113°00′30″ 37°45′45″ 9 113°00′30″ 37°50′45″
10 113°03′00″ 37°50′45″ 11 113°03′00″ 37°51′45″ 12 113°05′15″ 37°51′45″

 



19

